                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                  Plaintiffs,                           )
                                                        )
     v.                                                 )      ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                  Defendants.                           )
                                                        )

          THIS MATTER IS BEFORE THE COURT on “Plaintiffs’ Motion For Pretrial Status

Conference” (Document No. 337) filed February 26, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion.

          By the instant motion, Plaintiffs request that the Court schedule a pretrial conference to

discuss the status of discovery and to provide the parties guidance with respect to the Court’s

expectations of the parties while discovery motions are pending. The undersigned will respectfully

decline to hold a pretrial conference at this time.

          The Court expects to reach the multiple pending discovery motions/disputes in this action

in the near future. The undersigned has been working through a significant case backlog;

moreover, the Court and the parties’ efforts to resolve discovery disputes in this case informally




     Case 3:20-cv-00021-MOC-DCK Document 339 Filed 02/26/21 Page 1 of 2
have not been productive. The Court does find that the pending case deadlines will need to be

revised at least one more time due to the delay in resolving these discovery disputes.

       The undersigned commends counsel’s efforts to consider and discuss what, if any,

discovery can be completed in the meantime. The Court encourages counsel to move forward as

with as much discovery as possible. If the parties can narrow or resolve any of the pending

disputes, all the better. Once the Court issues a ruling on the discovery disputes, the parties will

be expected to move swiftly to complete any necessary discovery remaining in this case.

       IT IS, THEREFORE, ORDERED that “Plaintiffs’ Motion For Pretrial Status

Conference” (Document No. 337) is DENIED WITHOUT PREJUDICE. Plaintiffs may renew

the instant request, if necessary, after the Court issues a decision on the discovery motions.

       IT IS FURTHER ORDERED that the case deadlines are revised as follows:

               Fact Discovery Completion                       May 14, 2021
               Opening Expert Reports                          June 1, 2021
               Rebuttal Expert Reports                         July 1, 2021
               Expert Discovery Completion                     July 16, 2021
               Mediation Report                                July 23, 2021
               Dispositive Motions                             July 30, 2021
               Ready Date For Trial                            October 18, 2021.
       SO ORDERED.


                                   Signed: February 26, 2021




                                                  2
     Case 3:20-cv-00021-MOC-DCK Document 339 Filed 02/26/21 Page 2 of 2
